Citation Nr: 9918135	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-38 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the character of the appellant's discharge 
constitutes a statutory bar to certain Department of Veterans 
Affairs benefits.  

2.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder.  

3.  Entitlement to service connection for a shrapnel wound of 
the left knee.  

4.  Entitlement to service connection for a shrapnel wound 
beneath the nose.  


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The appellant's only active duty service was in the Marine 
Corps from March 1967 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for a 
psychiatric condition claimed as post-traumatic stress 
disorder (PTSD), shrapnel wound of the left knee, and 
shrapnel wound beneath the nose.  The same decision denied 
the appellant entitlement to a permanent and total disability 
rating for pension purposes.  The appellant timely appealed 
the April 1992 adverse determination.  

During the course of the appellant's appeal, the RO, in a 
March 1994 rating decision, granted him a permanent and total 
disability rating for pension purposes, effective from August 
1991, the date of receipt of his claim by the VA.  The same 
decision again denied service connection for a psychiatric 
disability, shrapnel wound to the left knee, and shrapnel 
wound beneath the nose.  The appellant pursued his appeal.  

In May 1996, the Board remanded the case to the RO for 
further development.  In the course of development, the RO 
issued an administrative decision, dated in May 1997, holding 
that the character of the appellant's discharge from active 
duty service was a statutory bar to VA benefits.  In a June 
1997 letter, the appellant was notified of that decision, as 
well as of the RO's proposal to terminate his pension 
benefits, effective from September 1, 1997.  In late June 
1997, the VA received the appellant's notice of disagreement 
to the RO's letter and requested he be scheduled for a 
personal hearing to be held at the RO.  

In a July 1997 rating decision, the RO held that its March 
1994 rating decision was clearly and unmistakably erroneous 
in awarding the appellant a permanent and total disability 
evaluation for the purpose of nonservice-connected disability 
pension.  The basis for the determination was that, at the 
time of the pension award, the appellant's status as a 
veteran had not been established; therefore, as veteran 
status did not exist, the March 1994 decision was improper 
and void, as are all other rating decisions before and after 
that date.  He was notified of that decision and informed of 
his appellate rights in a July 1997 VA letter.  He filed a 
substantive appeal on the character of discharge issue in 
September 1997 and, on the same date, he testified on that 
issue at a personal hearing held at the RO.  The denial of 
benefits has been continued.  

In view of the foregoing, in addition to the three issues 
remanded in May 1996, the Board now has jurisdiction over the 
issue of whether the character of the appellant's discharge 
constitutes a statutory bar to certain Department of Veterans 
Affairs benefits, including the compensation benefits he now 
seeks.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the appellant's appeal has been obtained by 
the RO.  

2.  In July 1971, the appellant was discharged for the good 
of the service under other than honorable conditions in lieu 
of trial by special court martial for 193 days of 
unauthorized absence.  

3.  In July 1977, the appellant's military discharge was 
upgraded to Under Honorable Conditions (General) under the 
Department of Defense Discharge Review Program (Special); in 
a May 1978 letter, the Department of the Navy informed the 
appellant that his case had been further reviewed by the 
Discharge Review Board, as required by Public Law 95-126, and 
that his previously upgraded discharge was not affirmed under 
the pertinent uniform standards.  

4.  There are no compelling circumstances to warrant the 
appellant's prolonged unauthorized absences, and he was not 
insane at the time of the offenses.


CONCLUSIONS OF LAW

1.  The character of the appellant's discharge precludes his 
entitlement to certain VA benefits, other than insurance.  
38 U.S.C.A. § 101(2), 5303 (West 1991); 38 C.F.R. § 3.12 
(1998). 

2.  The appellant's claims for service connection for a 
psychiatric disorder, to include PTSD, for a shrapnel wound 
of the left knee, and for a shrapnel wound beneath the nose 
must be denied as a matter of law.  38 U.S.C.A. § 5303 (West 
1991); 38 C.F.R. § 3.12 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts have been 
properly developed pertaining to the appellant's claim.  No 
further assistance to the appellant is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

The term "veteran" means a person who served on active duty 
and who was discharged or released therefrom under conditions 
other than dishonorable.  A discharge or release from active 
service under conditions other than dishonorable is a 
prerequisite to entitlement to certain VA benefits other than 
insurance.  A discharge under honorable conditions is binding 
on the VA as to character of discharge.  See 38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.12(a).  

Benefits (other than insurance) are not payable where the 
former service member was discharged or released by reason of 
a discharge under other than honorable conditions issued as a 
result of an absence without leave (AWOL) for a continuous 
period of at least 180 days.  This bar to benefit entitlement 
does not apply if there are compelling circumstances to 
warrant the prolonged unauthorized absence (based on 
consideration to the length and character of the appellant's 
service, exclusive of the periods of prolonged unauthorized 
absences, the reasons for going AWOL, and whether a valid 
legal defense existed for the absences which would have 
precluded conviction for AWOL).  See 38 U.S.C.A. § 5303(a); 
38 C.F.R. § 3.12(c)(6).  This bar applies to any person 
awarded an honorable or general discharge prior to October 8, 
1977, under one of the programs listed in paragraph (h) of 
this section, and to any person who, prior to October 8, 
1977, had not otherwise established basic eligibility to 
receive VA benefits.  See 38 C.F.R. § 3.12(c)(6).  A 
discharge or release from service under one of the conditions 
specified in 38 C.F.R. § 3.12(c), shall bar all rights of 
such person under laws administered the Secretary based upon 
the period of service from which the person was discharged or 
dismissed, notwithstanding any action by a board subsequent 
to the date of such discharge, unless it is found that the 
person was insane at the time of committing the offense 
causing such discharge or release.  See 38 U.S.C.A. 
§ 5303(a)(b); 38 C.F.R. § 3.12(b)(c).  

An honorable or general discharge issued by a discharge 
review board on or after October 8, 1977, does not set aside 
a bar to benefits under 3.12(c).  See 38 C.F.R. § 3.12(g)(h).  

The Board notes that most of the basic facts in the 
appellant's case are not in dispute.  He had a 10th grade 
education and enlisted in the Marine Corps for a four-year 
obligation at 17 years, 8 months of age.  He was AWOL for 83 
days, from May 23, 1968 to August 15, 1968, and subsequently 
sentenced by special court-martial to confinement at hard 
labor for two months, fined, and reduced in rank.  In August 
1970, he received nonjudicial punishment for being AWOL for 3 
days, from July 24 to 27, 1970.  He was AWOL for 190 days, 
from November 3, 1970 until May 23, 1971, when he was picked-
up by the FBI.  In June 1971, the appellant requested an 
Undesirable Discharge for the good of the service.  At the 
time of his request, he was awaiting a special court-martial 
for being AWOL for over 180 continuous days, from November 
1970 to May 1971.  

In the appellant's June 1971 request for discharge, he 
acknowledged being AWOL from November 3, 1970 to May 13, 
1971, and that he understood that by such commission rendered 
him triable by court-martial.  Prior to submitting his 
request, he acknowledged that he had consulted with legal 
counsel and he had been advised of the subsequent 
implications.  He also acknowledged that he understood if his 
request for discharge was accepted, he might be deprived of 
virtually all rights as a veteran, under both Federal and 
State Legislation.  

In July 1971, the appellant was discharged from active duty 
in the Marine Corps under Other Than Honorable conditions for 
the good of the service in lieu of trial by special court 
martial for 193 days of unauthorized absence.  

In July 1977, the appellant's military discharge was upgraded 
to Under Honorable Conditions (General) under the Department 
of Defense Discharge Review Program (Special).  In a May 1978 
letter, the Department of the Navy informed the appellant 
that his case had been further reviewed by the Discharge 
Review Board, as required by Public Law 95-126, that his 
previously upgraded discharge was not affirmed under the 
pertinent uniform standards, and he was advised of his 
rights.  The letter further stated that the determination 
would become final on July 14, 1978, unless he requested 
further development.  In an August 1978 letter, the appellant 
was informed that the Board's determination had become final 
in the absence of any response from him.  

During the appellant's personal hearing held at the RO in 
September 1997, he testified that he was one of ten children 
and that his older brother had been killed in Vietnam on May 
23, 1968.  At that time, the appellant went home and just 
stayed there because his parents did not want another son 
killed.  However, after almost three months, he turned 
himself in and spent time in the brig.  He also testified 
that during one of his AWOL periods, he was going through a 
divorce, but he again turned himself in.  The last time he 
was AWOL, the longest time, he related that he was picked-up 
by the FBI. 

The appellant's service medical records do not reflect any 
complaints or symptomatology associated with any psychiatric 
condition.  In his request for discharge, he noted that he 
had consulted with legal counsel, that he understood the 
implications of his actions, and that such discharge would 
deprive him of virtually all rights as a appellant.  Indeed, 
he has not contended that he was insane at the time of the 
absence without leave for greater than 180 days, but rather 
he explained that his immaturity and family circumstances 
warranted his periods of unauthorized absences, including his 
period of AWOL for 190 days from November 1970 to May 1971, 
which was the basis for his Other Than Honorable discharge.  

While the reasons the appellant gave (immaturity, loss of an 
older brother in Vietnam, and family circumstances), 
indicates some emotional stress precipitating his 
unauthorized absences, none would provide an explanation of 
compelling circumstances for such a prolonged absence as the 
one continuous one from November 1970 to May 1971, from which 
he did not turn himself in, but rather was picked-up by the 
FBI.  At the time of the latter AWOL, he had had 
approximately 2 1/2 years active duty, excluding about five 
months previous periods of absence without leave and brig 
time.  Thus, while contending that he was immature at the 
time, the record reflects that he had substantial experience 
in service, including Vietnam service, and was by then 21 
years of age.  The evidence is not persuasive that an 
emergency or obligation existed at that time which required 
the appellant to be AWOL for a period in excess of nine 
months, nor is it shown that his age, educational level, or 
judgmental maturity was so defective as to cause him to be 
unable to make an appropriate decision.  Indeed, he had 
turned himself in to authorities on two previous AWOL 
occasions, one of which was for 83 days.  

As such, the Board is unable to conclude that there were 
compelling circumstances warranting the prolongation of the 
appellants unauthorized absence in excess of 180 days, or 
that the appellant was insane at the time of the offenses 
that led to his discharge under other than honorable 
conditions for the good of the service in lieu of trial by 
special court martial.  Thus, the statutory bar to VA 
benefits imposed by 38 U.S.C.A. § 5303 is applicable.  
Furthermore, this fact does not change in view of the July 
1977 upgrade under the special discharge review program, 
which, ultimately was not affirmed under the pertinent 
uniform standards.  

For the reasons set forth above, the Board has found that the 
character of the appellant's discharge constitutes a bar to 
VA benefits other than insurance (to include compensation and 
health care benefits).  As such, without ever getting to the 
merits of the matters, the Board must conclude that the 
appellant's claims of entitlement to service connection for a 
psychiatric disorder, including PTSD, for a shrapnel wound of 
the left knee, and for a shrapnel wound beneath the nose, 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 


ORDER

As the character of the appellant's discharge constitutes a 
statutory bar to certain Department of Veterans Affairs 
benefits, service connection for a psychiatric disorder, 
including post-traumatic stress disorder, for a shrapnel 
wound of the left knee, and for shrapnel wound beneath the 
nose is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals






